DETAILED ACTION
Status of Claims 
Claims 1-10 are currently pending in this application. This non-final communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are either directed to a system or method, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed
invention for analysis and is similar to method claim 9 and system claim 10. Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea):

An information processing apparatus comprising: a communication interface configured to receive actual usage for a plurality of mobile objects which are affiliated to one of a plurality of mobile object groups; and a controller configured to rank the plurality of mobile object groups based on the actual usage.

which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as an abstract idea of ranking mobile object usage (to encourage users to us mobile objects [0005]) which could be potentially performed as a mental process (concept performed in the human mind) or a certain method of organizing human activity (commercial or legal interaction).

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The communication interface, mobile object, controller in claim 1 are using generic computer components (in addition to the server of Claim 10). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more) The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.
 	The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In Claim 8 the wording is indefinite and its metes and bounds cannot be ascertained.  Specifically, it is not clear what the phrase "in a region in which the position information of each of the mobile objects is included" delineates. The examiner will interpret Claim 8 to include a fleet where one fleet is owned by one company which is either a goods vendor or service provider and these companies are ranked by region in which their fleets are positioned in.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4 & 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chadha (U.S Patent No 20200133306). 

Claim 1. 

Chadha teaches the following limitations:
a communication interface configured to receive actual usage for a plurality of mobile objects which are affiliated to one of a plurality of mobile object group (Chadha [Abstract] Systems and methods for evaluating and deploying fleets of autonomous in operational domains are described. A computing system may obtain data indicative of one or more capabilities of at least one autonomous vehicle, data indicative of vehicle service dynamics in an operational domain over a period of time, and determining a plurality of resource performance parameters respectively for a plurality of autonomous vehicle fleets associated with potential deployment in the operational domain. Each autonomous vehicle fleet can be associated with a different number of autonomous vehicles. The resource performance parameter for each autonomous vehicle fleet can be based at least in part on the one or more capabilities of the at least one autonomous vehicle and the vehicle service dynamics in the operational domain. The computing system can initiate an action associated with the operational domain based at least in part on the plurality of resource performance parameters. [0065] The operating modes of the autonomous vehicle 105 can be stored in a memory onboard the autonomous vehicle 105. [0066] The operating mode of the autonomous vehicle 105 can be adjusted in a variety of manners. For example, the operating mode of the autonomous vehicle 105 can be selected remotely, off-board tl1e autonomous vehicle 105. For example, a remote computing system (e.g., of a vehicle provider and/or service entity associated with the autonomous vehicle 105) can communicate data to the autonomous vehicle 105 instructing the autonomous vehicle 105 to enter into, exit from, maintain, etc. an operating mode. By way of
example, such data can instruct the autonomous vehicle 105 to enter into the fully autonomous operating mode. In some implementations, the operating mode of the autonomous. [0068] The autonomous vehicle 105 can include a communications system 120 configured to allow the vehicle computing system 100 (and its computing device(s)) to communicate with other computing devices. The vehicle computing system 100 can use the communications system 120 to communicate with one or more computing device(s) that are remote from the autonomous vehicle 105 over one or more networks (e.g., via one or more wireless signal connections). In some implementations, the communications system 120 can allow communication among one or more of the system(s) on-board the autonomous vehicle 105. The communications system 120 can include any suitable components for interfacing with one or more network(s), including, for example, transmitters, receivers, ports, controllers, antennas, and/or other suitable components that can help facilitate communication. [0069] As shown in FIG. 1, the autonomous vehicle 105 can include one or more vehicle sensors 125, an autonomy computing system 130, one or more vehicle control systems 135, and other systems, as described herein. One or more of these systems can be configured to communicate with one another via a communication channel. [0070] The vehicle sensor(s) 125 can be configured to acquire sensor data 140. This can include sensor data associated with the surrounding environment of the autonomous vehicle 105.

controller configured to rank the plurality of mobile object groups based on the actual usage. (Chadha - [0141] In some examples, the computing system can rank autonomous vehicle fleets, provide resource performance information such as efficiency and/or return information associated with autonomous vehicle fleets, determine an appropriate fleet to deploy for a particular operational domain, prioritize vehicle technology development for fleets of autonomous vehicles, etc. An action can include, for example, autonomous vehicle fleet (e.g., fleet size) selection, ranking, recommending, etc. as well as technology development prioritization. This process can be iterated for a plurality of fleets, a plurality of capabilities, a plurality of vehicle service dynamics, and/or a plurality of operational domains. For example, the process can be repeated for multiple profiles including different capabilities, vehicle service dynamics, and/or resource outflow data. In this way, the systems and methods described herein provide a more computationally efficient approach for evaluating and selecting fleets of autonomous vehicles that will lead to higher autonomous vehicle usage, thereby reducing potential computational waste. [0059] Controller)

Claim 2. 

Chadha additionally teaches: 

wherein the controller is configured to cause each of the mobile objects to display information indicating the mobile object group to which each of the mobile objects is affiliated. (Chadha - [Abstract] Systems and methods for evaluating and deploying fleets of autonomous in operational domains are described. A computing system may obtain data indicative of one or more capabilities of at least one autonomous vehicle, data indicative of vehicle service dynamics in an operational domain over a period of time, and determining a plurality of resource performance parameters respectively for a plurality of autonomous vehicle fleets associated with potential deployment in the operational domain. Each autonomous vehicle fleet can be associated with a different number of autonomous vehicles. The resource performance parameter for each autonomous vehicle fleet can be based at least in part on the one or more capabilities of the at least one autonomous vehicle and the vehicle service dynamics in the operational domain. The computing system can initiate an action associated with the operational domain based at least in part on the plurality of resource performance parameters.
Examiner Note: The Office is interpreting the phrase "mobile object group" in the claims to be equivalent to the term "fleet" in the Chadha reference.  

Claim 4. 

Chadha additionally teaches: 

wherein the actual usage includes at least one of information regarding travel distance and information regarding usage time period. (Chadha - [0101] The vehicle service dynamics data may include data associated with usage of one or more vehicles within the operational domain for a vehicle service. The usage data may be associated with one or more vehicle types, such as autonomous or non-autonomous vehicles, within the operational 
domain. Usage data may include data indicative of at least one of supply hours, demand hours, service-hours, service miles, efficiency, or utilization. In some examples, vehicle service dynamics data can include a growth factor that allows the system to scale historical service requests higher or lower according to expected growth or declines. A growth factor can be applied for every hour or in other increments such as days, years, etc. Historical and/or future vehicle service dynamics data may be used.)


Claim 9. 
	This claim is substantially similar to Claim 1 and is, therefore, rejected in the same manner as Claim 1 which is set forth immediately above. 


Claim 10. 
	This claim is substantially similar to Claim 1 and is, therefore, rejected in the same manner as Claim 1 which is set forth immediately above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 20200133306).

Claim 3. 

Chadha teaches the limitations of claim 1. Chadha additionally teaches: 

a ranking of the mobile object group to which each of the mobile objects is affiliated. (Chadha - [0061] Additionally, or alternatively, the means can be configured to generate a ranking of fleets of autonomous vehicles and output data indicative of such a ranking (e.g., to a memory, to another computing system, for display on a display device, etc.). An action initiation unit is a one example of a means for initiating an action based at least in part on a plurality of resource performance parameters as described herein.)

Chadha does not explicitly teach: 

wherein the controller is configured to cause each of the mobile objects to display information in accordance with

However, Chadha does teach:

wherein the controller is configured to cause each of the mobile objects to display information in accordance with (Chadha – [0061] The means can be configured to initiate an action associated with the operational domain based at least in part on the plurality of resource performance parameters. For example, the means can be configured to output data indicative of the plurality of resource parameters (e.g., to a memory, to another computing system, for display on a display device, etc.). Additionally, or alternatively, the means can be configured to a prioritization of one or more capabilities and output data indicative of such prioritization (e.g., to a memory, to another computing system, for display on a display device, etc.). [0062] The vehicle computing system 100 can be associated with an autonomous vehicle 105. The vehicle computing system 100 can be located onboard (e.g., included on and/or within) the autonomous vehicle 105. [0025, 0059, 0126])

Chadha does not disclose (causing) each of the mobile objects to display information in accordance with a ranking of the mobile object group to which each of the mobile objects is affiliated, however, this is nevertheless an obvious variation of the teachings of Chadha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to make this modification to meet the customized needs of an end user.

Claim 5. 

Chadha teaches the limitations of claim 1. Chadha additionally teaches: 

rank the plurality of mobile object groups based on the total number of times. (Chadha - [0028] The systems and methods of the present disclosure help to reduce such computational waste by providing an improved approach to selecting and/or deploying fleets of autonomous vehicles within particular operational domains. The computing system can initiate a variety of actions based on the resource performance parameter(s) determined for a plurality of fleets of autonomous vehicles. For example, the computing system can rank autonomous vehicle fleets, provide resource performance information such as efficiency and/or return information associated with autonomous vehicle fleets, determine an appropriate fleet to deploy for a particular operational domain, prioritize vehicle technology development for fleets of autonomous vehicles, etc. In this way, the systems and methods described herein provide a more computationally efficient approach for evaluating and selecting fleets of autonomous vehicles that will lead to higher autonomous vehicle usage, thereby reducing potential computational waste.)

Chadha does not explicitly teach: 

wherein the controller is configured to calculate a total number of times that mobile objects affiliated with each of the mobile object groups have been used based on the actual usage and

However, Chadha does teach:

wherein the controller is configured to calculate a total number of times that mobile objects affiliated with each of the mobile object groups have been used based on the actual usage and  (Chadha - [0034] A computing system can obtain or determine data indicative of vehicle service dynamics, including data associated with usage of one or more vehicles within the operational domain for a vehicle service. The usage data may be associated with one or more vehicle types, such as autonomous or non- autonomous vehicles, within the operational domain. Usage data may include data indicative of at least one of supply hours, demand hours, service hours, service miles, efficiency, or utilization. Based on a level of addressability for an operational domain indicating a number of travel routes that are traversable by an autonomous vehicle in the operational domain, vehicle service dynamics data can be filtered to determine a number of vehicle services that are serviceable by an autonomous vehicle in an operational domain. In some examples, vehicle service dynamics data can include a growth factor that allows the system to scale historical service requests higher or lower according to expected growth or declines. A growth factor can be applied for every hour or in other increments such as days, years, etc. Usage data may include historical usage data and/or future usage data. For example, one or more models and/or forecasts may be used to predict future supply and demand associated with a vehicle service. [0025, 0059,0126])

It would have been obvious to one of ordinary skill in the art could have modified the teachings of Chadha in order to track and tally the number of times that the mobile objects are used in order to meet the customized needs of an end user.  

Claim 7. 

Chadha teaches the limitations of claim 1. Chadha additionally teaches: 
wherein the communication interface is configured to receive position information for the plurality of mobile objects, and (Chadha - [0073] The autonomous vehicle 105 can include a positioning system 150. The positioning system 150 can determine a current position of the autonomous vehicle 105. The positioning system 150 can be any device or circuitry for analyzing the position of the autonomous vehicle 105. For example, the positioning system 150 can determine position by using one or more of inertial sensors (e.g., inertial measurement unit(s), etc.), a satellite positioning system, based on IP address, by using triangulation and/or proximity to network access points or other network components (e.g., cellular towers, WiFi access points, etc.) and/or other suitable techniques. The position of the autonomous vehicle 105 can be used by various systems of the vehicle computing system 100 and/or provided to a remote computing system. For example, the map data 145 can provide the autonomous vehicle 105 relative positions of the elements of a surrounding environment of the autonomous vehicle 105. The autonomous vehicle 105 can identify its position within the surrounding environment (e.g., across six axes, etc.) based at least in part on the map data 145. For example, the vehicle computing system 100 can process the sensor data 140 (e.g., LIDAR data, camera data, etc.) to match it to a map of the surrounding environment to get an understanding of the vehicle's position within that environment.)

a ranking of the mobile object group to which each of the mobile objects are affiliated and the position information for each of the mobile objects. (Chadha - [0174] the means can be configured to generate a ranking of fleets of autonomous vehicles and output data indicative of such a ranking (e.g., to a memory, to another computing system, for display on a display device, etc.). An action initiation unit is a one example of a means for initiating an action based at least in part on a plurality of resource performance parameters as described herein. [0073])

Chadha does not explicitly teach: 

the controller is configured to cause each of the mobile objects to display information in accordance with

However, Chadha does suggest this feature: (see Chadha – [0061] The means can be configured to initiate an action associated with the operational domain based at least in part on the plurality of resource performance parameters. For example, the means can be configured to output data indicative of the plurality of resource parameters (e.g., to a memory, to another computing system, for display on a display device, etc.). Additionally, or alternatively, the means can be configured to a prioritization of one or more capabilities and output data indicative of such prioritization (e.g., to a memory, to another computing system, for display on a display device, etc.). [0062] The vehicle computing system 100 can be associated with an autonomous vehicle 105. The vehicle computing system 100 can be located onboard (e.g., included on and/or within) the autonomous vehicle 105. [0025, 0059, 0126])

Chadha does not disclose (causing) each of the mobile objects to display information in accordance with a ranking of the mobile object group to which each of the mobile objects is affiliated, however, this is nevertheless an obvious variation of the teachings of Chadha. At the time the invention was filed, one of ordinary skill in the art would have been motivation to make this modification to meet the customized needs of an end user.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chadha
(US 20200133306) in view of Chase (US 20030034873). 

Claim 6. 

Chadha teaches the limitations of claim 1. Chadha additionally teaches: 
wherein the communication interface is configured to receive a usage [reservation] which designates a mobile object group in the plurality of mobile object groups, and the controller is configured to associate the usage [reservation] with the mobile objects which are affiliated with the mobile object group. (Chadha - [0073] The autonomous vehicle 105 can include a positioning system 150. The positioning system 150 can determine a current position of the autonomous vehicle 105. The positioning system 150 can be any device or circuitry for analyzing the position of the autonomous vehicle 105. For example, the positioning system 150 can determine position by using one or more of inertial sensors (e.g., inertial measurement unit(s), etc.), a satellite positioning system, based on IP address, by using triangulation and/or proximity to network access points or other network components (e.g., cellular towers, WiFi access points, etc.) and/or other suitable techniques. The position of the autonomous vehicle 105 can be used by various systems of the vehicle computing system 100 and/or provided to a remote computing system. For example, the map data 145 can provide the autonomous vehicle 105 relative positions of the elements of a surrounding environment of the autonomous vehicle 105. The autonomous vehicle 105 can identify its position within the surrounding environment (e.g., across six axes, etc.) based at least in part on the map data 145. For example, the vehicle computing system 100 can process the sensor data 140 (e.g., LIDAR data, camera data, etc.) to match it to a map of the surrounding environment to get an understanding of the vehicle's position within that environment. [0034])

Chadha does not explicitly teach the following limitations:
	wherein the communication interface is configured to receive a usage reservation which designates a mobile object group in the plurality of mobile object groups. Chase, however, this feature. (Chase - [0032] The invention is a system and method of sharing a car, or a fleet of cars, using a resource management reservation system. Each car is outfitted with a vehicle-associated access control module as described below. The main features of the system are the convenient and reliable access to shared vehicles via a reservation system, a means of identifying an authorized driver, a means for allowing or denying entry to, and use of a vehicle, and a means for monitoring vehicle use. [0033] The invention could also be used to enable a specific group of drivers, such as a family, to share access to a single vehicle in a controlled way. The reservation mechanism can easily incorporate a range of rights and privileges for different drivers while guaranteeing or denying access to the vehicle. The invention may also be used to enable a specific group of drivers to share access to several vehicles, such as a corporate fleet of cars or trucks. In this case, the reservation and access mechanism would limit access to the corporate fleet to drivers authorized by the corporation. [0034] Each driver has a unique identifier. The unique identifier may be implemented in the system by a variety of means, including a password or a personal identification number. In the preferred embodiment, a personal identification number assigned to each driver allows secure access to the reservation system of the present invention. The unique identifier may also include a smart card or chip card. In the preferred embodiment, a smart card is used to gain access to a vehicle. [0035] Each of the cars in the fleet is parked in a specific location for a specific amount of time when not in use. A central resource management reservation system stores data and determines when and where each vehicle is parked when not in use, allowing each driver to reliably reserve a specific vehicle for a specific duration. [0036] Each of the cars in the fleet is equipped with a vehicle-associated access control module that has a means of communicating with the central resource management reservation system. The vehicle-associated access control module is also equipped with a means of recognizing the identity of each driver by using a chip card reader, in the preferred embodiment. [Claim 25]. The system of claim 24 wherein reservations can be accepted from a plurality of authorized users for a single vehicle or each of a plurality of vehicles in a fleet of vehicles, and the reservations include selected pickup and drop-off times and locations. [Claim 35]. A method of enabling controlled vehicle access by a first authorized user to a first vehicle within a fleet of vehicles, the method including the steps of accepting an advance reservation by the first authorized user to reserve access to the first vehicle at a first authorized location beginning at a first authorized time, verifying, when the first authorized user reaches the first vehicle at the first authorized time, that the first authorized user has a valid reservation for access to the first vehicle at the first authorized time, and enabling the first authorized user, following successful completion of the verifying step, to gain access to and initiate operation of the first vehicle.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data received by the communication interface of Chadha with resource management reservation system of Chase in order to allow a plurality of drivers to automatically make a reservation for a car, then the system controls the access and use of the car, and the return of the car. (Chase – [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chadha
(US 20200133306) in view of Michonski (US 20160078577). 

Claim 8. 

Chadha teaches the limitations of claim 1. Chadha additionally teaches:
wherein the communication interface is configured to receive position information for the plurality of mobile objects, and the controller is configured to rank the plurality of mobile object groups and cause each of the mobile objects to display information in accordance with a ranking of the plurality of mobile object groups. (Chadha - [0073] The autonomous vehicle 105 can include a positioning system 150. The positioning system 150 can determine a current position of the autonomous vehicle 105. The positioning system 150 can be any device or circuitry for analyzing the position of the autonomous vehicle 105. For example, the positioning system 150 can determine position by using one or more of inertial sensors (e.g., inertial measurement unit(s), etc.), a satellite positioning system, based on IP address, by using triangulation and/or proximity to network access points or other network components (e.g., cellular towers, WiFi access points, etc.) and/or other suitable techniques. The position of the autonomous vehicle 105 can be used by various systems of the vehicle computing system 100 and/or provided to a remote computing system. For example, the map data 145 can provide the autonomous vehicle 105 relative positions of the elements of a surrounding environment of the autonomous vehicle 105. The autonomous vehicle 105 can identify its position within the surrounding environment (e.g., across six axes, etc.) based at least in part on the map data 145. For example, the vehicle computing system 100 can process the sensor data 140 (e.g., LIDAR data, camera data, etc.) to match it to a map of the surrounding environment to get an understanding of the vehicle's position within that environment. [0061 0174]).

Chadha does not explicitly teach the following limitations:
	The controller is configured to cause each of the mobile objects to display information in accordance with a ranking of the plurality of mobile objects in a region in which the position information of each of the mobile objects is included, however, Michonski teaches this feature. (Michonski - [0006] In addition to education, people now rely on the Internet to search for the best service professional in their geographic area. People search the Internet for real estate agents, doctors, lawyers, plumbers, mechanics, etc. and rely on rating websites to select the best service professional in their area. For example, many use the Internet to look for a lawyer, relying on websites such as Superlawyers®.com, Yelp®.com, and yellowpages.com. [0007] However, today's rating sites only provide a user with mostly subjective reviews of service professionals. For instance, Yelp®.com relies on the subjective input of Internet users to review and rate a service professional based on the Internet user's personal experience and opinion. Similarly, Superlawyers®.com relies on the opinion of peers and independent research done by the publication. There does not currently exist a rating website that uses a set of objective standards based upon industry best practices that are set by the industry itself and consumers to provide a grade to a service professional. [0008] Furthermore, today's rating sites do not provide a consumer with the adequate knowledge to rate a service professional. For example, when buying or selling a home, consumers not only make one of the largest purchases of their lifetime, but they also pay one of the largest consumer service provider fees, an average of $15,000 in the United States. However, despite such a large fee, most home sellers and buyers have “no” knowledge of what their real estate agent is supposed to do to earn such a large fee.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication interface is configured to receive position information the plurality of mobile objects taught by Chadha with rankings by region taught by Michonski in order for educating and objectively rating service professionals based on industry best practices presented in a user-friendly format via the internet. (Michonski – [0001]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure or directed to the state of art is listed on the enclosed PTO-892.
The following is a brief description for relevant prior art that was cited but not applied:

Mcintosh (KR 2012/0100717A)  A tire managing system is provided to trace both tire-related information and car-related information for plural models and brands of plural car groups and tires.

Ashton (US 2018/0211451 A1) a computing device that includes a memory configured to store instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CRAIG LIGGINS whose telephone number is (571)272-7929. The examiner can normally be reached M-F: 8 -10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN C LIGGINS/Examiner, Art Unit 4164    



/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667